Exhibit 10(h)(xxxiii)

 

SECOND AMENDMENT TO THE

IDAHO POWER COMPANY

EXECUTIVE DEFERRED COMPENSATION PLAN

WHEREAS, Idaho Power Company adopted the Idaho Power Company Executive Deferred
Compensation Plan (the "EDC Plan") effective November 15, 2000, and amended by
the First Amendment effective October 1, 2003; and

WHEREAS, as a result of changes in the law under Section 409A of the Internal
Revenue Code, the Internal Revenue Service, in Notice 2005-1 (Q&A-20), permits a
plan to be amended to allow a participant during all or part of the calendar
year 2005 to terminate participation in the plan or cancel a deferral election
without causing the plan to fail to conform to the provisions of §409A(a)(2),
(3) or (4), provided that (i) the amendment is enacted and effective on or
before December 31, 2005, and (ii) the amounts subject to the termination or
cancellation are includable in income of the participant in the calendar year
2005;

NOW THEREFORE, the EDC Plan is hereby amended, retroactive to January 1, 2005,
by adding a new section 3.6 to read as follows:

"Cancellation of 2005 Deferral Election.  Notwithstanding the provisions of
subsections 3.3.1(a) and 3.2.2(a), a participant who has made an election to
defer for the 2005 calendar year may, at any time prior to December 31, 2005,
cancel such election."

IN WITNESS WHEREOF the Employer has executed this Second Amendment this 22 day
of December, 2005.

                                                                        IDAHO
POWER COMPANY

 

                                                                        By:_/s/
J. LaMont Keen___

                                                                       
Its:____President________